Cushing Funds Trust c/oU.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 June 15, 2012 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: Cushing Funds Trust (the “Trust”) File Nos. 333-167481 and 811-22428 Dear Sir or Madam: Pursuant to Rule 485(b) of the Securities Act of 1933, as amended (the “1933 Act”), and pursuant to the Investment Company Act of 1940, as amended (the “1940 Act”), and the regulations thereunder, transmitted herewith by the Trust on behalf of its series, the Cushing® Royalty Energy Income Fund, is Post-Effective Amendment No. 7 under the 1933 Act and Amendment No. 9 under the 1940 Act to the Trust’s Registration Statement submitted on Form N-­1A for the sole purpose of designating July 2, 2012 as the new effective date for Post-Effective Amendment No. 5 and Amendment No. 7, previously filed on Form N-1A on April 2, 2012. Please direct any inquiries regarding this filing to me at (414) 765-6620.Thank you for your assistance with respect to this matter. Very truly yours, Sincerely, /s/ Alia M. Vasquez Alia M. Vasquez, Esq. for U.S. Bancorp Fund Services, LLC
